Citation Nr: 0919271	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 
1969.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  There is no competent medical evidence relating post-
service thyroid cancer or residuals thereof to Agent Orange 
exposure during service, or to any other incident of service.  

2.  There is no competent medical evidence to show that the 
Veteran has had the claimed current disability of peripheral 
neuropathy at any time on or after the date his claim for 
disability compensation was filed in August 2004.






CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Claimed peripheral neuropathy of the left upper 
extremity, right upper extremity, left lower extremity, and 
right lower extremity was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein; nor is it due to, the result of, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 (as 
effective prior to October 10, 2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A November 2004 VCAA letter explained the evidence necessary 
to substantiate the Veteran's claims as well as informed the 
appellant of what evidence was required to substantiate his 
claims for service connection and his and VA's respective 
duties for obtaining evidence.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the required VCAA notice was completed in November 
2004, prior to the initial adjudication in February 2005.  

In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  The Board has herein denied 
the service connection claims on appeal.  Consequently, the 
rating and effective date aspects of the claims are moot. 
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claims.

A report of a February 2009 VA examination indicates that the 
Veteran has no neurologic disease.  The examination is 
thorough and adequate for purposes of adjudication of the 
Veteran's claims for service connection for peripheral 
neuropathy.  As to whether the Veteran's history of thyroid 
cancer is attributable to presumed Agent Orange exposure 
during service, there is in the claims file no medical 
opinion evidence, medical treatise evidence, medical history, 
or clinical evidence to suggest that the Veteran's disability 
or symptoms resulting from thyroid cancer in 1992 may be 
associated with the Veteran's active service, including 
exposure to Agent Orange during service, or any other 
incident of service.  Accordingly, a VA examination as to 
whether there is a relationship between any incident of 
service and the Veteran's post-service thyroid cancer or 
residuals thereof is not warranted.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006)..  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006), as effective October 10, 2006.  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran. 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims (Court) stated that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim." 

Certain chronic disabilities, to include malignant tumors and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) (which include acute and subacute peripheral 
neuropathy and several types of cancer, but not carcinoma) 
shall be presumed to be due to exposure to such herbicide 
agents if they have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

38 C.F.R. § 3.309(e), Note 2, provides that for purposes of 
presumptive service connection as due to herbicide exposure 
acute and subacute peripheral neuropathy is transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of onset.

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  




Factual Analysis

Background

Service treatment records are silent for any form of 
peripheral neuropathy or thyroid cancer.  At the Veteran's 
June 1969 service separation examination, clinical evaluation 
of the neurologic and endocrine systems was normal.

In August 1992, the Veteran was diagnosed by biopsy as having 
metastatic papillary carcinoma of the thyroid.  In September 
1992, he underwent a total thyroidectomy with a modified neck 
dissection.  

During private treatment in November 1993, the Veteran 
reported that for about four or five weeks starting in 
September 1993 he had experienced some fatigue and some 
numbness in his arms.  The treating physician opined that the 
Veteran had gained about 10 kilograms in the past year and 
that that this was likely the cause of his fatigue; and that 
he had carried several 80 pound bags during the period that 
his arms became numb and that this may have been the cause of 
numbness in his arms.  The treating physician elaborated 
after physical examination that the Veteran certainly had no 
strength or neurological deficit.

In August 1996 the Veteran was treated for a probable right 
rotator cuff injury.  Symptoms were considered essentially 
resolved at a September 1996 follow-up appointment.  

During private treatment in April 2000, the Veteran 
complained of right shoulder pain and numbness and tingling 
in his right hand.  Diagnoses following examination were 
acromioclavicular joint arthritis and right elbow ulnar 
neuropathy.  A splint and elbow pad were recommended for the 
neuropathy.  

During treatment in June 2003, the Veteran reported that he 
had been feeling well except for some weird tingling 
sensations on his arms and legs occasionally.  The treating 
physician indicated that his may happen after using a 
medication the Veteran was taking. 

In May 2004 the Veteran was diagnosed as having type II 
diabetes mellitus and was proscribed oral medication.  During 
follow-up treatment in June 2004, he reported among many 
other symptoms that his toes were feeling numb.  The 
diagnosis was type II diabetes mellitus with variable 
control.

The RO received the Veteran's claims for service connection 
for thyroid cancer and peripheral neuropathy in August 2004.

At VA treatment in October 2004, the Veteran denied any 
numbness, tingling, or paralyzed sensations of the hands and 
feet.  Motor and sensation examination of the extremities was 
intact.

At a VA Agent Orange registry examination in November 2004, 
the Veteran was found upon examination of the upper and lower 
extremities to have full muscle strength and intact light 
touch sensation.

The Veteran was granted entitlement to service connection for 
type II diabetes mellitus, effective August 31, 2004, by an 
RO rating decision dated in March 2009.

At private treatment in April 2008 (mis-dated at the end of 
the report of treatment as August 2008), the Veteran related 
that he occasionally would get a little bit of tingling in 
one leg or the other after he had been sitting for a long 
time in the bus and driving (he is a bus driver by 
occupation), but specifically indicated by history that this 
predated his diabetes diagnosis and was unchanged and was a 
very minor issue and went away promptly when he repositioned 
himself.  He indicated he had no other aches or pains.  No 
diagnosis of peripheral, diabetic, or other neuropathy was 
rendered.

At a VA examination in February 2009, the Veteran reported 
that his diabetes was under good control with oral 
medication.  He indicated by history that he was not aware of 
any complications and the diabetes had not caused any 
problems of which he was aware.  At the VA examination, he 
described some "numbing" (quotes in original) of both feet, 
equally, worse at night, with rare shooting pain.  He 
described normal sensation for touch but some tingling in the 
toes and forefoot.  He indicated that the symptoms had not 
changed much, and perhaps had become a little better.  He 
stated that he believed that this was related to his seating 
position in the bus, and was worse with prolonged driving.  
He stated that he had mentioned this to his physician, but 
that the condition had not received much attention.   He 
stated that neuropathy had not been diagnosed as secondary to 
diabetes.  The VA examiner reviewed up-to-date records of 
private treatment and conducted a physical examination of the 
Veteran.  The VA examiner specifically reported that the 
private treatment records indicated diabetes and the absence 
of diabetic neuropathy.  On physical examination there were 
no diabetic skin abnormalities.  Neurological examination of 
the upper and lower extremities was normal or negative on all 
of several aspects of testing on physical examination.  The 
assessments following the examination included  diagnoses of 
type II diabetes mellitus and adenocarcinoma of the prostate 
(for which the Veteran was subsequently granted service 
connection), and specific findings of no diagnosis of visual 
impairment, kidney disease, neurologic disease, amputation, 
other diabetic conditions, or peripheral edema.

Thyroid Cancer

The Board acknowledges that metastatic tumors are one of the 
chronic conditions for which service connection is warranted 
if such is present to a degree at least 10 percent disabling 
within one year of discharge from service.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  However, the first diagnosis of 
cancer of the thyroid was in August 1992, over twenty years 
after discharge from active service.  Accordingly, a 
presumption of entitlement to service connection for thyroid 
cancer as a chronic disease incurred within one year after 
discharge from active service is not warranted.

The Board further acknowledges that the Veteran has been 
found by the RO to have been presumptively exposed to Agent 
Orange during Vietnam service.  However, carcinoma and cancer 
of the thyroid are not among the post-service diseases 
presumptively service-connected based on in-service exposure 
to Agent Orange.  See 38 C.F.R. § 3.307; 3.309(e).  
Accordingly, entitlement to presumptive service connection 
for the Veteran's cancer of the thyroid based on presumed in-
service exposure to Agent Orange is not warranted.

The Board acknowledges the Veteran's lay-contention that his 
post-service thyroid cancer is attributable to in-service 
exposure to Agent Orange.  However, the etiology of thyroid 
cancer is a matter of complex medical causation requiring the 
application of medical expertise.  The Veteran's assertions, 
as a lay person, in this regard do not constitute competent 
medical evidence and carry essentially no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is in the claims file no medical opinion evidence, 
medical treatise evidence, medical history, or clinical 
evidence to suggest that Veteran's disability or symptoms 
resulting from thyroid cancer in August 1992 may be 
associated with the Veteran's active service, including 
exposure to Agent Orange during service, or any other 
incident of service.  Because there is no evidence of a nexus 
between the Veteran's active service and post-service 
metastatic papillary carcinoma of the thyroid diagnosed in 
August 1992 and surgically treated in September 1992, and 
post-operative residuals thereof, entitlement to service 
connection for thyroid cancer based on a showing of direct 
causation is not warranted.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994);
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As the preponderance of the evidence is against the claim for 
service connection for thyroid cancer, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

In the present case, to the extent the Veterans claimed 
peripheral and/or diabetic neuropathy may be construed as an 
organic disease of the nervous system, there is no diagnosis 
or other indication of such neuropathy within one year of 
active service.  Accordingly, a presumption of service 
connection for organic disease of the nervous system is not 
warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

The Board acknowledges that the Veteran was diagnosed as 
having right elbow ulnar neuropathy in April 2000.  However, 
the diagnosis of this condition has not continued, and ulnar 
neuropathy has not been diagnosed since the date of the 
Veteran's claim for service connection received in August 
2004.  As a result, this disorder does not constitute a 
present disability for purposes of the Veteran's claim for 
service connection, and to the extent right elbow ulnar 
neuropathy might be construed as peripheral neuropathy of the 
right upper extremity, entitlement to service connection for 
right elbow ulnar neuropathy is not warranted.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (requirement 
that a current disability be present is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim). 

The Board has considered whether a presumption of service 
connection for peripheral neuropathy is warranted based on 
the presumptions pertaining to exposure to Agent Orange 
during the Veteran's Vietnam service.  The Board finds that 
the provisions of 38 C.F.R. §§ 3.307 and 3.309(e) do not 
support a presumption of service connection for the Veteran's 
peripheral neuropathy for two reasons.  First, there is no 
evidence that the Veteran had acute or subacute peripheral 
neuropathy, as contemplated at 38 C.F.R. § 3.309(e), which at 
Note 2 defines acute and subacute peripheral neuropathy for 
purposes of VA presumptive service connection as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of onset.  Second, there is no diagnosis of peripheral 
neuropathy at any point from the date of the Veteran's claim 
in August 2004 through the present time, so that the 
requirement for service connection of a present disability is 
not met.   See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); McClain v. Nicholson, 21 Vet. App. 319, 321-323 
(2007).

The Board acknowledges the Veteran's contention that he has 
peripheral neuropathy of the upper and lower extremities.  
However, the diagnosis of peripheral neuropathy is a matter 
of complex medical diagnosis requiring the application of 
medical expertise.  The Veteran's assertions, as a lay 
person, in this regard do not constitute competent medical 
evidence and carry essentially no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

At the Veteran's November 2004 Agent Orange registry 
examination, sensation, strength and range of motion of the 
upper and lower extremities were normal.  At the Veteran's 
February 2009 VA examination, the VA examiner conducted a 
thorough neurological examination of the Veteran and reviewed 
the Veteran's private treatment records, which in his review 
included no indication of peripheral neuropathy.  The VA 
examiner found that the Veteran had no neurological disease.  
VA and private physicians have noted the Veteran's history of 
tingling sensations in his legs after long periods of driving 
a bus.  In April 2008 the private physician noted by history 
that this history dated back to before the diagnosis of type 
II diabetes mellitus.  No physician has diagnosed this 
condition as peripheral neuropathy.  The competent medical 
evidence indicates that the Veteran has no neurological 
disorder in general, and does not have peripheral neuropathy 
in particular.  As a result, the criteria for service 
connection are not met as a result of the lack of presence of 
the claimed current disability.  See Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004).  Without the presence of the 
current claimed disability, service connection cannot be 
established on a theory of direct causation, as a result of 
exposure to Agent Orange during service, or as secondary to 
currently service-connected diabetes mellitus.    See Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Consequently, entitlement to 
service connection for peripheral neuropathy of the left 
upper extremity, right upper extremity, left lower extremity, 
and right lower extremity is not warranted.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for thyroid cancer, to 
include as due to Agent Orange exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to 
service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to 
service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to 
service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to 
service-connected type II diabetes mellitus, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


